ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
Watts Constructors, LLC                       )     ASBCA Nos.      61518, 61961, 62479
                                              )
Under Contract No.     W9128F-14-C-0024       )

APPEARANCES FOR THE APPELLANT:                      Sara Beiro Farabow, Esq.
                                                    Michael E. Wagner, Jr., Esq.
                                                    David A. Blake, Esq.
                                                     Seyfarth Shaw LLP
                                                     Washington, D.C.

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Stanley E. Tracey, Esq.
                                                    William G. Latka, Esq.
                                                    Erin K. Murphy, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Omaha

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: November 12, 2020



                                                  ELIZABETH WITWER
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61518, 61961, 62479, Appeals of
Watts Constructors, LLC, rendered in conformance with the Board’s Charter.

      Dated: November 12, 2020


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals